SHARE EXCHANGE AGREEMENT
 
THIS SHARE EXCHANGE AGREEMENT (the “Agreement”) dated this 20th day of August,
2007, by and among AMERICAN RACING CAPITAL, INC., a Nevada corporation (“ARC”),
and MILLENNIUM MOTORSPORTS OF PENNSYLVANIA, a Pennsylvania company (the
“Company”), and the Shareholder of the Company listed on Exhibit A attached
hereto (the “Company Shareholder”).
 
RECITALS:
 
A. The Company Shareholder owns all of the outstanding capital stock of the
Company. The authorized capital stock of the Company consists of One Thousand
(1,000) shares of common stock, par value $1.00 per share, of which Four Hundred
(400) of these shares are issued and outstanding (the “Company Common Stock”).
 
B. The Company Shareholder desires to transfer and exchange 196 shares of the
Company Common Stock in exchange for Thirteen Million Three Hundred-Fifty
Thousand (13,350,000) shares of common stock, par value $0.001 per share, and
One Million shares of preferred stock, par value $0.001of ARC (the “ARC Common
Stock” and “ARC Preferred Stock” on the terms and conditions set forth herein
and ARC desires to consummate such transfer and exchange pursuant to the terms
and conditions set forth herein.
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the mutual promises herein set forth and
certain other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:
 

1.            
THE SHARE EXCHANGE AND RELATED TRANSACTIONS.

 
1.1.  Share Exchange. In accordance with the provisions of this Agreement, the
Nevada Revised Statutes (the “NRS”) and other applicable law, on the Closing
Date (as defined below), the Company Shareholder shall exchange with, and
deliver to, ARC, the Company Common Stock, and in exchange therefore, ARC shall
issue, and deliver, to the Company Shareholder in the denominations set forth
opposite the name of each Company Shareholder on Schedule A attached hereto,
Thirteen Million Three Hundred Fifty Thousand (13,350,000) restricted shares of
ARC Common Stock and One Million (1,000,000) shares of Preferred Stock, par
value $0.001 per share (the “ARC Preferred Stock”), (the exchange transaction is
referred to herein as the “Share Exchange”). The total number of shares of ARC
Common Stock and ARC Preferred Stock to be issued to the Company Shareholder
shall be equal to Fourteen Million Three Hundred-Fifty Thousand shares. The
shares of ARC Common Stock and the ARC Preferred Stock to be issued as part of
the Share Exchange is referred to herein as the “ARC Shares,” also sometimes
referred to hereinafter as the “Exchange Consideration.” In return, the Company
shareholder shall exchange 196 shares of the Company Common Stock.
 
1.2.  Closing. ARC, with the cooperation of the Company shall file Articles of
Exchange (as defined below) pursuant to the NRS, cause the Share Exchange to
become effective and consummate the other transactions contemplated by this
Agreement (the “Closing”) no later than August _, 2007; provided, in no event
shall the Closing occur prior to the satisfaction of the conditions precedent
set forth in Sections 6, 7 and 8 hereof. The date of the Closing is referred to
herein as the “Closing Date.” The Closing shall take place at the offices of
counsel to ARC, or at such other place as may be mutually agreed upon by ARC and
the Company Shareholder. At the Closing, (i) the Company Shareholder shall
deliver to ARC the original stock certificates representing 196 shares of the
Company Common Stock, together with stock powers duly executed in blank; and
(ii) ARC shall deliver to the Company Shareholder stock certificates
representing the ARC Shares.
 

 
 

--------------------------------------------------------------------------------

 



 
1.3.  Plan of Exchange; Articles of Share Exchange. The parties to this
Agreement shall cause ARC and the Company to enter into a plan of exchange on
the date hereof, substantially in the form attached hereto as Exhibit “B” (the
“Plan of Exchange”), and, at the Closing, to execute the Articles of Exchange,
substantially in the form attached hereto as Exhibit “C” (the “Articles of
Exchange”). The Articles of Exchange shall be filed with the Secretary of State
of Nevada on or shortly after the Closing Date in accordance with the NRS.
 
1.4.  Approval of Share Exchange. By execution of this Agreement, the Company
Shareholder and ARC, shall hereby ratify, approve and adopt the Share Exchange
and the Plan of Exchange for all purposes under the NRS. On or before the
execution of this Agreement, the respective Boards of Directors of ARC and the
Company shall have approved this Agreement, the Plan of Exchange and the
transactions contemplated hereby and thereby.
 

2.            
ADDITIONAL AGREEMENTS.

 
2.1.  Access and Inspection, Etc. Each party to this Agreement has allowed and
shall allow the other party and its authorized representatives full access
during normal business hours from and after the date hereof and prior to the
Closing Date to all of its properties, books, contracts, commitments and records
for the purpose of making such investigations as the other party may reasonably
request in connection with the transactions contemplated hereby, and shall cause
the other party to furnish such information concerning its affairs as reasonably
requested. Each party to this Agreement has caused and shall cause its personnel
to assist the other party in making such investigation and shall use his best
efforts to cause its counsel, accountants, and other non-employee
representatives to be reasonably available to the other party for such purposes.
 
2.2.  Confidential Treatment of Information. From and after the date hereof, the
parties hereto shall and shall cause their representatives to hold in confidence
all data and information obtained with respect to the other parties or their
business, except such data or information as is published or is a matter of
public record, or as compelled by legal process. In the event this Agreement is
terminated pursuant to Section 10 hereof, each party shall promptly return to
the other(s) any statements, documents, schedules, exhibits or other written
information obtained from them in connection with this Agreement, and shall not
retain any copies thereof.
 
2.3.  Public Announcements. After the date hereof and prior to the Closing, none
of the parties hereto shall make any press release, statement to employees or
other disclosure of this Agreement or the transactions contemplated hereby
without the prior written consent of the other parties, except as may be
required by law. Neither the Company nor the Company Shareholder shall make any
such disclosure unless ARC shall have received prior notice of the contemplated
disclosure and has had adequate time and opportunity to comment on such
disclosure, which shall be satisfactory in form and content to ARC and its
counsel.
 

 
2

--------------------------------------------------------------------------------

 
 
2.4.  Securities Law Compliance. The issuance of the ARC Shares to the Company
Shareholder hereunder shall not be registered under the Securities Act of 1933,
as amended, by reason of the exemption provided by Section 4(2) thereof, and
such shares may not be further transferred unless such transfer is registered
under applicable securities laws or, in the opinion of ARC’s counsel, such
transfer complies with an exemption from such registration. All certificates
evidencing the ARC Shares to be issued to the Company Shareholder shall be
legended to reflect the foregoing restriction. ARC hereby accepts all
responsibility for insuring that ARC has, followed all necessary NRC,
Securities, and all federal and state statutes, rules and regulations with
respect to ARC’s securities and corporate law obligations in connection with
this Agreement.
 
2.5.  Best Efforts. Subject to the terms and conditions provided in this
Agreement, each of the parties shall use its best efforts in good faith to take
or cause to be taken as promptly as practicable all reasonable actions that are
within its power to cause to be fulfilled those conditions precedent to its
obligations or the obligations of the other parties to consummate the
transactions contemplated by this Agreement that are dependent upon its actions.
 
2.6.  Further Assurances. The parties shall deliver any and all other
instruments or documents required to be delivered pursuant to, or necessary or
proper in order to give effect to, the provisions of this Agreement, including,
without limitation, all necessary stock powers and such other instruments of
transfer as may be necessary or desirable to transfer ownership of the Company
Common Stock and to consummate the transactions contemplated by this Agreement.
 
2.7.  Certain Tax Matters.
 
(a)  Cooperation on Tax Matters.
 
(i)  ARC, the Company and the Company Shareholder shall cooperate fully, as and
to the extent reasonably requested by the other party, in connection with the
filing of tax returns pursuant to this Section 2.7 and any audit, litigation or
other proceeding with respect to taxes. Such cooperation shall include the
retention and (upon the other party’s request) the provision of records and
information which are reasonably relevant to any such audit, litigation or other
proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. The Company and the Company Shareholder agree (A) to retain all books
and records with respect to tax matters pertinent to the Company relating to any
taxable period beginning before the Closing Date until the expiration of the
statute of limitations (and, to the extent notified by ARC or the Company
Shareholder, any extensions thereof) of the respective taxable periods, and to
abide by all record retention agreements entered into with any taxing authority,
and (B) to give the other party reasonable written notice prior to transferring,
destroying or discarding any such books and records and, if the other party so
requests, the Company or the Company Shareholder, as the case may be, shall
allow the other party to take possession of such books and records.
 

 
3

--------------------------------------------------------------------------------

 
 
(ii)  ARC and the Company Shareholder further agree, upon request, to use their
commercially reasonable efforts to obtain any certificate or other document from
any governmental authority or any other person as may be necessary to mitigate,
reduce or eliminate any tax that could be imposed (including, but not limited
to, with respect to the transactions contemplated hereby).
 
2.8.  Release of Claims By the Company Shareholder. Effective as of the Closing
Date, and except for any obligations arising out of this Agreement, the Company
Shareholder, and its successors, predecessors, assigns, agents, advisors, legal
representatives, partners and all persons acting by, through or under it, hereby
release the Company and each of their successors, predecessors, assigns, agents,
advisors, officers, directors, employees, legal representatives, partners and
all persons acting by, through or under each of them, from any and all claims,
obligations, causes of action, actions, suits, contracts, controversies,
agreements, promises, damages, demands, costs, attorneys’ fees and liabilities
of any nature whatsoever from the beginning of time up to and including the
Closing Date, in law or at equity, whether known now or on the Closing Date,
anticipated or unanticipated, suspected or claimed, fixed or contingent,
liquidated or unliquidated, arising out of, in connection with or relating to
any matter, cause or thing whatsoever.
 

3.            
REPRESENTATIONS, COVENANTS AND WARRANTIES OF THE COMPANY AND THE COMPANY
SHAREHOLDER.

 
To induce ARC to enter into this Agreement and to consummate the transactions
contemplated hereby, the Company, and the Company Shareholder jointly and
severally represent and warrant to and covenant with ARC as follows:
 
3.1.  Organization; Compliance. The Company is a corporation duly organized,
validly existing and in good standing under the laws of Pennsylvania. The
Company is: (a) entitled to own or lease its properties and to carry on its
business as and in the places where such business is now conducted, and (b) duly
licensed, in good standing and qualified in all jurisdictions where the
character of the property owned by it or the nature of the business transacted
by it makes such license or qualification necessary, except where the failure to
do so would not result in a material adverse effect on the Company. Schedule 3.1
lists all locations where the Company has an office or place of business and the
nature of the ownership interest in such property (fee, lease, or other).
 
3.2.  Capitalization and Related Matters of the Company.
 
(a)  The authorized capital stock of the Company consists One Thousand (1,000)
shares of common stock, par value $1.00 per share, of which Four Hundred (400)
of these shares are issued and outstanding. No shares of the Company Common
Stock (i) were issued in violation of the preemptive rights of any shareholder,
or (ii) are held as treasury stock. All of the shares of the Company Common
Stock to be delivered under the terms of this Agreement are owned of record,
legally and beneficially by the Company Shareholder. The shares of the Company
Common Stock are free and clear of any and all security interests, encumbrances,
and rights of any kind or nature whatsoever (collectively, “Encumbrances”), and
upon delivery of the Company Common Stock hereunder, ARC and its assigns will
acquire title thereto, free and clear of any and all Encumbrances. Other than
voting rights, redemption rights and such other rights conferred by the
Company’s charter documents and by applicable Pennsylvania statutes, there exist
no Securities Rights (as defined herein) with respect to the Company Common
Stock. All rights and powers to vote the shares of the Company Common Stock are
held exclusively by the Company Shareholder. All of the Company Common Stock is
validly issued, fully paid and nonassessable, were not issued in violation of
the terms of any agreement or other understanding, and were issued in compliance
with all applicable federal and state securities or “blue sky” laws and
regulations. The certificates representing the Company Common Stock to be
delivered to ARC at the Closing are, and the signatures and endorsements thereof
or stock powers relating thereto will be, valid and genuine. For the purposes of
this section, “Securities Rights” means, with respect to the Company Common
Stock (whether issued or unissued) or any other securities convertible into or
exchangeable for the Company Common Stock, and includes all written or unwritten
contractual rights relating to the issuance, sale, assignment, transfer,
purchase, redemption, conversion, exchange, registration or voting of the
Company Common Stock and all rights conferred by the Company’s governing
documents and by any applicable agreement.
 

 
4

--------------------------------------------------------------------------------

 
 
(b)  There are not outstanding any securities convertible into capital stock of
the Company nor any rights to subscribe for or to purchase, or any options for
the purchase of, or any agreements providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to,
such capital stock or securities convertible into such capital stock. The
Company: (i) is not subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any of its capital stock; or (ii) has
no liability for dividends or other distributions declared or accrued, but
unpaid, with respect to any capital stock.
 
3.3.  Subsidiaries. Except as set forth on Schedule 3.3 attached hereto, the
Company owns (a) no shares of capital stock of any other corporation, including
any joint stock company, and (b) no other proprietary interest in any company,
partnership, trust or other entity, including any limited liability company.
 
3.4.  Execution; No Inconsistent Agreements; Etc. 
 
(a)  This Agreement is a valid and binding agreement of the Company and the
Company Shareholder, enforceable in accordance with its terms, except as such
enforcement may be limited by bankruptcy or similar laws affecting the
enforcement of creditors’ rights generally, and the availability of equitable
remedies. The Company and the Company Shareholder have the absolute and
unrestricted right, power, authority, and capacity to execute and deliver this
Agreement and the documents to be delivered by them in connection with the
Closing and to perform their obligations under this Agreement.
 
(b)  The execution and delivery of this Agreement by the Company and the Company
Shareholder does not, and the consummation of the transactions contemplated
hereby will not, constitute a breach or violation of the charter or bylaws of
the Company, or a default under any of the terms, conditions or provisions of
(or an act or omission that would give rise to any right of termination,
cancellation or acceleration under) any note, bond, mortgage, lease, indenture,
agreement or obligation to which the Company or the Company Shareholder is a
party, pursuant to which the Company or the Company Shareholder otherwise
receives benefits, or to which any of the properties of the Company or the
Company Shareholder is subject, or violate any judgment, order, decree, statute
or regulation applicable to the Company or the Company Shareholder or by which
any of them may be subject.
 

 
5

--------------------------------------------------------------------------------

 
 
3.5.  Articles of Incorporation and By-Laws. The Company has heretofore made
available and delivered to ARC a complete and correct copy of the Articles of
Incorporation and the By-laws of the Company. Such Articles of Incorporation and
By-Laws are in full force and effect and have not been amended or modified.
 
3.6.  Corporate Records. The statutory records, including the stock register and
minute books of the Company fully reflect all issuances, transfers and
redemptions of its capital stock, currently show and will correctly show the
total number of shares of its capital stock issued and outstanding on the date
hereof and on the Closing Date, the charter or other organizational documents
and all amendments thereto, the bylaws as amended and currently in force. To the
best knowledge of the Company Shareholder, the books of account, minute books,
stock record, books, and other records of the Company all of which have been
made available to ARC, are complete and correct and have been maintained in
accordance with sound business practices. The minute books of the Company
contain accurate and complete records of all meetings held of, and corporate
action taken by, the Company Shareholder, the Board of Directors, and committees
of the Boards of Directors of the Company and no meeting of any such Company
Shareholder, Board of Directors, or committee has been held for which minutes
have not been prepared and are not contained in such minute books. At the
Closing, all of those books and records will be in the possession of the
Company.
 
(a)  Liabilities. Except as set forth on Schedule 3.7, the Company has no debt,
liability or obligation of any kind, whether accrued, absolute, contingent or
otherwise.
 
3.7.  Absence of Changes. Except as disclosed on Schedule 3.8, through the date
of this Agreement:
 
(a)  there has not been any adverse change in the business, assets, liabilities,
results of operations or financial condition of the Company; and
 
(b)  there has not been any: (i) change in the Company’s authorized or issued
capital stock; (ii) a declaration or payment of any dividend or other
distribution or payment in respect of shares of capital stock; or
(iii) amendment to the Articles of Incorporation or Bylaws of the Company.
 
3.8.  Title to Properties. The Company has good and marketable title to all of
its properties and assets, real and personal, free and clear of all
encumbrances, liens or charges of any kind or character.
 
3.9.  Compliance With Law. The business and activities of the Company has at all
times been conducted in accordance with their respective Articles of
Incorporation and Bylaws and any applicable law, regulation, ordinance, order,
License (as defined in Section 3.18), permit, rule, injunction or other
restriction or ruling of any court or administrative or governmental agency,
ministry, or body, except where the failure to do so would not result in a
material adverse effect on the Company.
 

 
6

--------------------------------------------------------------------------------

 
 
3.10.  Taxes. Except as stated on Schedule 3.12, the Company has duly filed all
federal, provincial, and material local and foreign tax returns and reports, and
all returns and reports of all other governmental units having jurisdiction with
respect to taxes imposed on it or on its income, properties, sales, franchises,
operations or employee benefit plans or trusts, all such returns were complete
and accurate when filed, and all taxes and assessments payable by the Company
has been paid to the extent that such taxes have become due. All taxes accrued
or payable by the Company for all periods through the date of this Agreement,
have been accrued or paid in full, whether or not due and payable and whether or
not disputed. Each of the Company has withheld or collected and paid over to the
appropriate governmental authorities (or is properly holding for such
payment) all Taxes required by law to be withheld or collected, except for
amounts which would not, individually or in the aggregate, have a material
adverse effect on the Company. For purposes of this Agreement, “Tax” or “Taxes”
means any and all taxes, fees, levies, duties, tariffs, imposts and other
charges of any kind (together with any and all interest, penalties, additions to
tax and additional amounts imposed with respect thereto) imposed by any
government or taxing authority, including, without limitation: taxes or other
charges on or with respect to income, franchises, windfall or other profits,
gross receipts, property, sales, use, capital stock, payroll, employment, social
security, workers’ compensation, unemployment compensation, or net worth; taxes
or other charges in the nature or excise, withholding, ad valorem, stamp,
transfer, value added or gains taxes, license, registration and documentation
fees, and custom duties, tariffs and similar charges.
 
3.11.  Assets.
 
(a)  The Company owns, leases or has the right to use all the properties and
assets, including, without limitation, the real property and personal property,
used in the conduct of its business or otherwise owned, leased, or used, and,
with respect to contract rights, is a party to and enjoys the right to the
benefits of all contracts, agreements and other arrangements used or intended to
be used by the Company or in or relating to the conduct of its business (all
such properties, assets and contract rights being the “Assets”). The Company has
good and marketable title to, or, in the case of leased or subleased Assets,
valid and subsisting leasehold interests in, all the Assets, free and clear of
all encumbrances.
 
(b)  The Assets constitute all the properties, assets and rights forming a part
of, used or held in, and all such properties, assets and rights used in the
conduct of, the business of the Company and the Company’s subsidiaries as it is
currently conducted. All of the Assets are in good operating condition and
repair, normal wear and tear excepted.
 
3.12.  Contingencies. Except as disclosed on Schedule 3.13, there are no
actions, suits, claims or proceedings pending, or to the knowledge of the
Company Shareholder threatened against, by or affecting, the Compamy in any
court or before any arbitrator or governmental agency that may have a material
adverse effect on the Company or which could materially and adversely affect the
right or ability of the Company Shareholder to consummate the transactions
contemplated hereby. To the knowledge of the Company Shareholder, there is no
valid basis upon which any such action, suit, claim, or proceeding may be
commenced or asserted against the Company. There are no unsatisfied judgments
against the Company and no consent decrees or similar agreements to which the
Company is subject and which could have a material adverse effect on the
Company.
 

 
7

--------------------------------------------------------------------------------

 
 
3.13.  Employee Benefit Matters. There are no employee benefit plans (as defined
in Section 3(3) of ERISA), bonus, stock option, stock purchase, restricted
stock, incentive, deferred compensation, retiree medical or life insurance,
supplemental retirement, severance or other benefit plans, programs or
arrangements to which the Company is a party, with respect to which the Company
has any obligation, or which are maintained, contributed to, or sponsored by the
Company for the benefit of any current or former employee, officer, or director
of the Company.
 
3.14.  Intellectual Property. The Company and the is the owner of the entire,
title and interest in and to the intellectual property used by them in the
conduct of their businesses, free and clear of all Encumbrances, and has the
right to use, all such intellectual property in the continued operations of the
Company.
 
3.15.  Possession of Franchises, Licenses, Etc. Each of the Company: (a) possess
all material franchises, certificates, licenses, permits and other
authorizations (collectively, the “Licenses”) from governmental authorities,
political subdivisions or regulatory authorities that are necessary for the
ownership, maintenance and operation of its business in the manner presently
conducted; (b) are not in violation of any provisions thereof; and (c) have
maintained and amended, as necessary, all Licenses and duly completed all
filings and notifications in connection therewith. Schedule 3.16 sets forth a
list of all of the Company’s Licenses.
 
3.16.  Agreements and Transactions with Related Parties. Except as disclosed on
Schedule 3.17, the Company is not a party to any contract, agreement, lease or
transaction with, or any other commitment to, (a) any ARC Shareholder, (b) any
person related by blood, adoption or marriage to any ARC Shareholder, (c) any
director or officer of the Company, (d) any corporation or other entity in which
any of the foregoing parties has, directly or indirectly, at least five
percent (5.0%) beneficial interest in the capital stock or other type of equity
interest in such corporation or other entity, or (e) any partnership in which
any such party is a general partner or a limited partner having a five
percent (5%) or more interest therein (any or all of the foregoing being herein
referred to as a “Related Party” and, collectively, as the “Related Parties”).
 
3.17.  Litigation. Except as disclosed on Schedule 3.18, there is no suit,
action or proceeding pending, and no person has overtly-threatened in a writing
delivered to the Company or the Company Shareholder to commence any suit, action
or proceeding, against or affecting the Company, nor is there any judgment,
decree, injunction, or order of any governmental entity or arbitrator
outstanding against, or, to the knowledge of the Company, pending investigation
by any governmental entity involving, the Company or the Company’s Shareholder.
 
3.18.  Material Contracts. Schedule 3.19 contains a complete list of all
contracts of the Company, which involve consideration in excess of the
equivalent of $10,000 or have a term of one year or more (the “Material
Contracts”). The Company has delivered to ARC a true, correct and complete copy
of each of the written contracts, and a summary of each oral contract, listed on
Schedule 3.19. Except as disclosed in Schedule 3.19: (a) the Company has
performed all material obligations to be performed by it under all such
contracts, and is not in material default thereof, and (b) no condition exists
or has occurred which with the giving of notice or the lapse of time, or both,
would constitute a material default or accelerate the maturity of, or otherwise
modify, any such contract, and (c) all such contracts are in full force and
effect. No material default by any other party to any of such contracts is known
or claimed by the Company or any ARC Shareholder to exist.
 

 
8

--------------------------------------------------------------------------------

 
 
3.19.  Employment and Labor Matters. Schedule 3.2 sets forth the name, position,
employment date, and current compensation (base and bonus) of each employee of
the Company. The Company is not a party to any collective bargaining agreement
or agreement of any kind with any union or labor organization.
 
3.20.  Environmental Matters. The Company is not in violation, in any material
respect, of any Environmental Law (as defined herein); the Company has received
all permits and approvals with respect to emissions into the environment and the
proper collection, storage, transport, distribution or disposal of Wastes (as
defined herein) and other materials required for the operation of its business
at present operating levels; and they are not liable or responsible for any
clean up, fines, liability or expense arising under any Environmental Law, as a
result of the disposal of Wastes or other materials in or on the property of the
Company (whether owned or leased), or in or on any other property, including
property no longer owned, leased or used by the Company. As used herein,
(a) “Environmental Laws” means, collectively, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, the Superfund
Amendments and Reauthorization Act of 1986, the Resource Conservation and
Recovery Act, the Toxic Substances Control Act, as amended, the Clean Air Act,
as amended, the Clean Water Act, as amended, any other “Superfund” or
“Superlien” law or any other federal, or applicable state or local statute, law,
ordinance, code, rule, regulation, order or decree (foreign or
domestic) regulating, relating to, or imposing liability or standards of conduct
concerning, Wastes, or the environment; and (b) “Wastes” means and includes any
hazardous, toxic or dangerous waste, liquid, substance or material (including
petroleum products and derivatives), the generation, handling, storage,
disposal, treatment or emission of which is subject to any Environmental Law.
 
3.21.  Full Disclosure. No representation or warranty of the Company Shareholder
contained in this Agreement, and none of the statements or information
concerning the Company contained in this Agreement and the Schedules attached
hereto, contains or will contain as of the date hereof and as of the Closing
Date any untrue statement of a material fact nor will such representations,
warranties, covenants or statements taken as a whole omit a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
 

4.            
REPRESENTATIONS AND WARRANTIES OF ARC.

 
To induce the Company Shareholder to enter into this Agreement and to consummate
the transactions contemplated hereby, ARC represents and warrants to and
covenants with the Company Shareholder as follows:
 

 
9

--------------------------------------------------------------------------------

 
 
4.1.  Organization. ARC is a corporation duly organized, validly existing and in
good standing under the laws of the State of Nevada. ARC is entitled to own or
lease its properties and to carry on its business as and in the places where
such business is now conducted, and ARC is duly licensed and qualified in all
jurisdictions where the character of the property owned by it or the nature of
the business transacted by it makes such license or qualification necessary,
except where such failure would not result in a material adverse effect on ARC.
 
4.2.  Capitalization and Related Matters.
 
(a)  ARC has an authorized capital stock consisting of Five Hundred Million
(500,000,000) shares of common stock, par value $0.001 per share, of which
Thirty Three Million One Hundred Eighty-Five Thousand Three Hundred Ninety-Eight
(33,185,398) shares are issued and outstanding. Additionally, ARC has authorized
the issuance of Ten Million (10,000,000) shares of preferred stock, $0.001 per
share, of which One Million (1,000,000) are issued and outstanding.
 
(b)  Except as disclosed in documents filed by ARC with the Securities and
Exchange Commission (the “SEC Documents”), and except for employee stock options
to purchase shares of the ARC Common Stock, ARC does not have outstanding any
securities convertible into capital stock, nor any rights to subscribe for or to
purchase, or any options for the purchase of, or any agreements providing for
the issuance (contingent or otherwise) of, or any calls, commitments or claims
of any character relating to, its capital stock or securities convertible into
its capital stock.
 
(c)  The shares of the ARC Common and Preferred Stock that are being conveyed to
Company’s Shareholder are free and clear of any and all security interests,
encumbrances, and rights of any kind or nature whatsoever (collectively,
“Encumbrances”), and upon delivery of the ARC Common and Preferred Stock
hereunder, the Company Shareholder and its assigns will acquire title thereto,
free and clear of any and all Encumbrances, except as created by the Company
Shareholder.
 
4.3.  Execution; No Inconsistent Agreements; Etc. 
 
(a)  The execution and delivery of this Agreement and the performance of the
transactions contemplated hereby have been duly and validly authorized and
approved by the Board of Directors of ARC and this Agreement is a valid and
binding agreement of ARC enforceable against ARC in accordance with its terms,
except as such enforcement may be limited by bankruptcy or similar laws
affecting the enforcement of creditors’ rights generally, and the availability
of equitable remedies.
 
(b)  The execution and delivery of this Agreement by ARC does not, and the
consummation of the transactions contemplated hereby will not, constitute a
breach or violation of the charter or bylaws of ARC or a default under any of
the terms, conditions or provisions of (or an act or omission that would give
rise to any right of termination, cancellation or acceleration under) any
material note, bond, mortgage, lease, indenture, agreement or obligation to
which ARC or any of its Company’s subsidiaries is a party, pursuant to which any
of them otherwise receive benefits, or by which any of their properties may be
bound.
 

 
10

--------------------------------------------------------------------------------

 
 
4.4.  Financial Statements. ARC has delivered to the Company the consolidated
audited balance sheets of ARC as of December 31, 2006, the consolidated audited
statement of income for the fiscal year ended December 31, 2006, and the
consolidated unaudited balance sheet as of March 31, 2007, collectively, the
“ARC Financial Statements”). The ARC Financial Statements have been prepared in
accordance with GAAP, applied on a consistent basis (except that the unaudited
statements do not contain all the disclosures required by GAAP), and fairly
reflect in all material respects the consolidated financial condition of ARC and
its subsidiaries as at the dates thereof and the consolidated results of ARC’s
operations for the periods then ended. Since December 31, 2006, or as disclosed
in the SEC Documents or press releases issued by ARC, there has been no material
adverse change in the assets or liabilities, in the business or condition,
financial or otherwise, of ARC, or in its results of operations.
 
4.5.  Liabilities. Except as disclosed in the SEC Documents or press releases
issued by ARC or Schedule 4.5, ARC nor any of its subsidiaries has any material
debt, liability or obligation of any kind, whether accrued, absolute, contingent
or otherwise, except (a) those reflected on the ARC Financial Statements,
including the notes thereto, and (b) liabilities incurred in the ordinary course
of business since December 31, 2006, none of which have had or will have a
material adverse affect on the financial condition of ARC and its subsidiaries
taken as a whole.
 
4.6.  Contingencies. Except as disclosed on Schedule 4.6 or the SEC Documents,
there are no actions, suits, claims or proceedings pending or, to the knowledge
of ARC’s management, threatened against, by or affecting ARC or any of its
subsidiaries in any court or before any arbitrator or governmental agency which
could have a material adverse effect on ARC or its subsidiaries or which could
materially and adversely affect the right or ability of ARC to consummate the
transactions contemplated hereby. To the knowledge of ARC, there is no valid
basis upon which any such action, suit, claim or proceeding may be commenced or
asserted against ARC or its subsidiaries. There are no unsatisfied judgments
against ARC and no consent decrees or similar agreements to which ARC or its
subsidiaries is subject and which could have a material adverse effect on ARC or
its subsidiaries or which could materially and adversely affect the right or
ability of ARC to consummate the transactions contemplated hereby.
 
4.7.  Full Disclosure. No representation or warranty of ARC contained in this
Agreement, and none of the statements or information concerning ARC contained in
this Agreement and the Schedules attached hereto, contains or will contain as of
the date hereof and as of the Closing Date any untrue statement of a material
fact nor will such representations, warranties, covenants or statements taken as
a whole omit a material fact required to be stated therein or necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading.
 

5.            
INTENTIONALLY NOT USED.

 

6.            
CONDITIONS TO OBLIGATIONS OF ALL PARTIES.

 
The obligation of the Company, the Company Shareholder and ARC to consummate the
transactions contemplated by this Agreement are subject to the satisfaction, on
or before the Closing, of each of the following conditions; any or all of which
may be waived in whole or in part by the joint agreement of ARC, the Company and
the Company Shareholder:
 

 
11

--------------------------------------------------------------------------------

 
 
6.1.  Absence of Actions. No action or proceeding shall have been brought or
threatened before any court or administrative agency to prevent the consummation
or to seek damages in a material amount by reason of the transactions
contemplated hereby, and no governmental authority shall have asserted that the
within transactions (or any other pending transaction involving ARC, any of its
subsidiaries, the Company Shareholder or the Company when considered in light of
the effect of the within transactions) shall constitute a violation of law or
give rise to material liability on the part of the Company Shareholder, the
Company or ARC or its Subsidiaries.
 
6.2.  Consents. The parties shall have received from any suppliers, lessors,
lenders, lien holders or governmental authorities, bodies or agencies having
jurisdiction over the transactions contemplated by this Agreement, or any part
hereof, such consents, authorizations and approvals as are necessary for the
consummation hereof, including, without limitation, the consents listed on
Schedule 6.2.
 

7.            
CONDITIONS TO OBLIGATIONS OF ARC.

 
All obligations of ARC to consummate the transactions contemplated by this
Agreement are subject to the fulfillment and satisfaction of each and every of
the following conditions on or prior to the Closing, any or all of which may be
waived in whole or in part by ARC:
 
7.1.  Representations and Warranties. The representations and warranties
contained in Section 3 of this Agreement and in any certificate, instrument,
schedule, agreement or other writing delivered by or on behalf of the Company
and the Company Shareholder in connection with the transactions contemplated by
this Agreement shall be true, correct and complete in all material
respects (except for representations and warranties which are by their terms
qualified by materiality, which shall be true, correct and complete in all
respects) as of the date when made and shall be deemed to be made again at and
as of the Closing Date and shall be true, correct and complete at and as of such
time in all material respects (except for representations and warranties which
are by their terms qualified by materiality, which shall be true, correct and
complete in all respects).
 
7.2.  Compliance with Agreements and Conditions. The Company Shareholder and the
Company shall have performed and complied with all material agreements and
conditions required by this Agreement to be performed or complied with by the
Company Shareholder and/or by the Company prior to or on the Closing Date.
 
7.3.  Absence of Material Adverse Changes. No material adverse change in the
business, assets, financial condition, or prospects of the Company shall have
occurred, and no event shall have occurred which has had or will have a material
adverse effect on the business, assets, financial condition or prospects of the
Company.
 
7.4.  Certificate of the Company Shareholder. The Company Shareholder shall have
executed and delivered, or caused to be executed and delivered, to ARC one or
more certificates, dated the Closing Date, certifying in such detail as ARC may
reasonably request to the fulfillment and satisfaction of the conditions
specified in Sections 7.1 through 7.3 above.
 

 
12

--------------------------------------------------------------------------------

 
 

8.            
CONDITIONS TO OBLIGATIONS OF THE COMPANY SHAREHOLDER.

 
All of the obligations of the Company Shareholder to consummate the transactions
contemplated by this Agreement are subject to the fulfillment and satisfaction
of each and every of the following conditions on or prior to the Closing, any or
all of which may be waived in whole or in part by the Company Shareholder:
 
8.1.  Representations and Warranties. The representations and warranties
contained in Section 4 of this Agreement and in any certificate, instrument,
schedule, agreement or other writing delivered by or on behalf of ARC in
connection with the transactions contemplated by this Agreement shall be true
and correct in all material respects (except for representations and warranties
which are by their terms qualified by materiality, which shall be true, correct
and complete in all respects) when made and shall be deemed to be made again at
and as of the Closing Date and shall be true at and as of such time in all
material respects (except for representations and warranties which are by their
terms qualified by materiality, which shall be true, correct and complete in all
respects).
 
8.2.  Compliance with Agreements and Conditions. ARC shall have performed and
complied with all material agreements and conditions required by this Agreement
to be performed or complied with by ARC prior to or on the Closing Date.
 
8.3.  Absence of Material Adverse Changes. No material adverse change in the
assets or financial condition, of ARC and its Company’s subsidiaries, taken as a
whole, shall have occurred and no event shall have occurred which has had, or
will have a material adverse effect on the assets or financial condition of ARC
and its Company’s subsidiaries, taken as a whole.
 
8.4.  Certificate of ARC. ARC shall have delivered to the Company Shareholder a
certificate, executed by an executive officer and dated the Closing Date,
certifying to the fulfillment and satisfaction of the conditions specified in
Sections 8.1 through 8.3 above.
 

9.            
INDEMNITY.

 
9.1.  Indemnification by Company Shareholder. Subject to Section 9.5, the
Company Shareholder (hereinafter, collectively, called the “Shareholder
Indemnitors”) shall jointly and severally defend, indemnify and hold harmless
ARC and its direct and indirect Company’s subsidiaries (including the Company
after Closing) and affiliates, their officers, directors, employees and agents
(hereinafter, collectively, called “ARC Indemnitees”) against and in respect of
any and all loss, damage, liability, fine, penalty, cost and expense, including
reasonable attorneys’ fees and amounts paid in settlement (collectively, “ARC
Losses”), suffered or incurred by any ARC Indemnitee by reason of, or arising
out of:
 
(a)  any misrepresentation, breach of warranty or breach or non-fulfillment of
any agreement of the Company and/or the Company Shareholder contained in this
Agreement or in any certificate, schedule, instrument or document delivered to
ARC by or on behalf of the Company Shareholder or the Company pursuant to the
provisions of this Agreement (without regard to materiality thresholds contained
therein); and
 

 
13

--------------------------------------------------------------------------------

 
 
(b)  any liabilities of the Company of any nature whatsoever (including tax
liability, penalties and interest), whether accrued, absolute, contingent or
otherwise, (i) existing as of the date of the Balance Sheet, and required to be
shown therein in accordance with applicable GAAP, to the extent not reflected or
reserved against in full in the Balance Sheet; or (ii) arising or occurring
between June 30, 2007 and the Closing Date, except for liabilities arising in
the ordinary course of business, none of which shall have a material adverse
effect on the Company.
 
9.2.  Indemnification by ARC. Subject to Section 9.5, ARC (hereinafter called
the “ARC Indemnitor”) shall jointly and severally defend, indemnify and hold
harmless the Company Shareholder (hereinafter called “Shareholder
Indemnitees”) against and in respect of any and all loss, damage, liability,
fine, penalty, cost and expense, including reasonable attorneys’ fees and
amounts paid in settlement (collectively, “Shareholder Losses”), suffered or
incurred by any Shareholder Indemnitees by reason of, or arising out of:
 
(a)  any misrepresentation, breach of warranty or breach or non-fulfillment of
any material agreement of ARC contained in this Agreement or in any other
certificate, schedule, instrument or document delivered to the Company
Shareholder by or on behalf of ARC pursuant to the provisions of this Agreement
(without regard to materiality thresholds contained therein); and
 
(b)  any liabilities of the Company of any nature whatsoever (including tax
liability, penalties and interest), whether accrued, absolute, contingent or
otherwise, arising from ARC’s ownership or operation of the Company after
Closing, but only so long as such liability is not the result of an act or
omission of the Company or the Company Shareholder occurring prior to the
Closing. ARC Losses and Shareholder Losses are sometimes collectively referred
to as “Indemnifiable Losses.”
 
(c)  indemnify and hold harmless, the Company Shareholder from any and all loss,
damage, liability, fine, penalty, cost and expense, including reasonable
attorneys’ fees and amounts paid in settlement (collectively, “Shareholder
Losses”), in connection with ARC’s failure to follow all rules, regulations and
statutes, Federal or State, including all Securities and Exchange Commission and
NRS rules and regulations in connection with this Share Exchange Agreement.
 
9.3.  Defense of Claims.
 
(a)  Each party seeking indemnification hereunder (an “Indemnitee”): (i) shall
provide the other party or parties (the “Indemnitor”) written notice of any
claim or action by a third party arising after the Closing Date for which an
Indemnitor may be liable under the terms of this Agreement, within ten (10) days
after such claim or action arises and is known to Indemnitee, and (ii) shall
give the Indemnitor a reasonable opportunity to participate in any proceedings
and to settle or defend any such claim or action. The expenses of all
proceedings, contests or lawsuits with respect to such claims or actions shall
be borne by the Indemnitor. If the Indemnitor wishes to assume the defense of
such claim or action, the Indemnitor shall give written notice to the Indemnitee
within ten (10) days after notice from the Indemnitee of such claim or action,
and the Indemnitor shall thereafter assume the defense of any such claim or
liability, through counsel reasonably satisfactory to the Indemnitee, provided
that Indemnitee may participate in such defense at their own expense, and the
Indemnitor shall, in any event, have the right to control the defense of the
claim or action.
 

 
14

--------------------------------------------------------------------------------

 
 
(b)  If the Indemnitor shall not assume the defense of, or if after so assuming
it shall fail to defend, any such claim or action, the Indemnitee may defend
against any such claim or action in such manner as they may deem appropriate and
the Indemnitees may settle such claim or litigation on such terms as they may
deem appropriate but subject to the Indemnitor’s approval, such approval not to
be unreasonably withheld; provided, however, that any such settlement shall be
deemed approved by the Indemnitor if the Indemnitor fails to object thereto, by
written notice to the Indemnitee, within fifteen (15) days after the
Indemnitor’s receipt of a written summary of such settlement. The Indemnitor
shall promptly reimburse the Indemnitee for the amount of all expenses, legal
and otherwise, incurred by the Indemnitee in connection with the defense and
settlement of such claim or action.
 
(c)  If a non-appealable judgment is rendered against any Indemnitee in any
action covered by the indemnification hereunder, or any lien attaches to any of
the assets of any of the Indemnitee, the Indemnitor shall immediately upon such
entry or attachment pay such judgment in full or discharge such lien unless, at
the expense and direction of the Indemnitor, an appeal is taken under which the
execution of the judgment or satisfaction of the lien is stayed. If and when a
final judgment is rendered in any such action, the Indemnitor shall forthwith
pay such judgment or discharge such lien before any Indemnitee is compelled to
do so.
 
9.4.  Waiver. The failure of any Indemnitee to give any notice or to take any
action hereunder shall not be deemed a waiver of any of the rights of such
Indemnitee hereunder, except to the extent that Indemnitor is actually
prejudiced by such failure.
 
9.5.  Limitations on Indemnification. Notwithstanding anything to the contrary
contained in this Agreement:
 
9.5.1.  Time Limitation. No party shall be responsible hereunder for any
Indemnifiable Loss unless the Indemnitee shall have provided such party with
written notice containing a reasonable description of the claim, action or
circumstances giving rise to such Indemnifiable Loss within three (3) years
after the Closing Date (the “Indemnity Notice Period”); provided, however, that:
 
(a)  with respect to any Indemnifiable Loss resulting or arising from any breach
of a representation or warranty of the Company Shareholder relating to taxes, or
any tax liability of the Company arising or relating to periods prior to the
Closing Date, the Indemnity Notice Period shall extend for the full duration of
the statute of limitations; and
 
(b)  there shall be no limit on the Indemnity Notice Period for indemnity
claims: (i) against the Company Shareholder for Indemnifiable Losses arising or
resulting from a breach of a representation or warranty relating to
Environmental Laws, or any liability which relates to the handling or disposal
of Wastes or the failure to comply with any Environmental Law; and (ii) against
any party based on fraud or intentional breach or misrepresentation.
 

 
15

--------------------------------------------------------------------------------

 



 
9.5.2.  Caps on Losses. The aggregate liability of the Company Shareholder after
the Closing for ARC Losses shall not exceed an amount equal to ___ Dollars (US
$______), which represents the value of the Exchange Consideration paid to the
Company Shareholder as of the Closing Date. The aggregate liability of ARC after
the Closing for Shareholder Losses shall not exceed ____ Dollars (US $___),
which represents the value of the Exchange Consideration paid to the Company
Shareholder as of the Closing Date.
 
9.5.3.  Basket. No party shall have any liability hereunder for Indemnifiable
Losses after the Closing, with respect to a breach of the representations and
warranties contained herein, until the aggregate of all Indemnifiable Losses for
which the Shareholder or ARC as applicable, are responsible under this Agreement
exceeds Ten Thousand ($10,000) Dollars (the “Basket”); provided that once such
Basket is exceeded for the Company Shareholder or ARC as applicable, the
responsible party or parties shall be responsible for all Indemnifiable Losses,
from the first dollar as if such Basket never existed; and further provided that
this Section 9.5.3 shall not limit in any respect indemnity claims: (a) based
upon fraud or intentional breach or intentional misrepresentation; (b) arising
from a breach by the ARC Indemnitor of any covenant contained in this Agreement;
(c) arising from a breach by the Company Shareholder of any representation or
warranty contained in Section 3.2 hereof; or (d) related to any tax or tax
liability of the Company for periods prior to the Closing Date.
 

10.          
TERMINATION.

 
10.1.  Termination. This Agreement may be terminated at any time on or prior to
the Closing:
 
(a)  By mutual consent of ARC and the Company Shareholder; or
 
(b)  At the election of ARC if: (i) the Company Shareholder have breached or
failed to perform or comply with any of his representations, warranties,
covenants or obligations under this Agreement; or (ii) any of the conditions
precedent set forth in Section 6 or 7 is not satisfied as and when required by
this Agreement; or (iii) the Closing has not been consummated by.
 
(c)  At the election of the Company Shareholder if: (i) ARC has breached or
failed to perform or comply with any of its representations, warranties,
covenants or obligations under this Agreement; or (ii) any of the conditions
precedent set forth in Section 6 or 8 is not satisfied as and when required by
this Agreement; or (iii) the Closing has not been consummated by.
 
10.2.  Manner and Effect of Termination. Written notice of any
termination (“Termination Notice”) pursuant to this Section 10 shall be given by
the party electing termination of this Agreement (“Terminating Party”) to the
other party or parties (collectively, the “Terminated Party”), and such notice
shall state the reason for termination. The party or parties receiving
Termination Notice shall have a period of ten (10) days after receipt of
Termination Notice to cure the matters giving rise to such termination to the
reasonable satisfaction of the Terminating Party. If the matters giving rise to
termination are not cured as required hereby, this Agreement shall be terminated
effective as of the close of business on the tenth (10th) day following the
Terminated Party’s receipt of Termination Notice. Upon termination of this
Agreement prior to the consummation of the Closing and in accordance with the
terms hereof, this Agreement shall become void and of no effect, and none of the
parties shall have any liability to the others, except that nothing contained
herein shall relieve any party from: (a) its obligations under Sections 2.2 and
2.3; or (b) liability for its intentional breach of any representation, warranty
or covenant contained herein, or its intentional failure to comply with the
terms and conditions of this Agreement or to perform its obligations hereunder.
 

 
16

--------------------------------------------------------------------------------

 
 

11.          
MISCELLANEOUS.

 
11.1.  Notices.
 
(a)  All notices, requests, demands, or other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given upon receipt if delivered in person, or upon the expiration of four
(4) days after the date sent, if sent by federal express (or similar overnight
courier service) to the parties at the following addresses:
 

 
(i)             If to ARC:
American Racing Capital, Inc.
   
PO Box 22002
   
San Diego, CA 92192
   
Attn: A. Robert Koveleski
   
Telephone: (800) 230-7132
   
Facsimile: (858) 750-7482
       
with a copy to:
Kirkpatrick & Lockhart Preston Gates Ellis, LLP
   
201 South Biscayne Blvd.
   
Suite 2000, Miami Center
   
Miami, Florida 33131
   
Attn: Clayton E. Parker, Esq.
   
Telephone: (305) 539-3300
   
Facsimile: (305) 358-7095
       
(ii)            If to the Company:
Millennium Motorsports of Pennsylvania
   
Attn. Joseph Mattioli, III
 
with a copy to:
Schulman,Treem,Kaminkow,Gliden&Ravenell
   
401 East Pratt Street
   
Suite 1800,
   
Baltimore, MD 21202
   
Telephone: (410) 332-0850
   
Facsimile: (410)-332-0866
       
(iii)          If to Company
Exhibit A attached hereto.
 
Shareholder:
       


 
17

--------------------------------------------------------------------------------

 
 
(b)  Notices may also be given in any other manner permitted by law, effective
upon actual receipt. Any party may change the address to which notices,
requests, demands or other communications to such party shall be delivered or
mailed by giving notice thereof to the other parties hereto in the manner
provided herein.
 
11.2.  Survival. Except as provided in the next sentence, the representations,
warranties, agreements and indemnifications of the parties contained in this
Agreement or in any writing delivered pursuant to the provisions of this
Agreement shall survive any investigation heretofore or hereafter made by the
parties and the consummation of the transactions contemplated herein and shall
continue in full force and effect after the Closing, subject to the limitations
of Section 9.5. The representations, warranties and agreements of the Company
contained in this Agreement shall not survive the Closing.
 
11.3.  Counterparts; Interpretation. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, and all of
which shall constitute one and the same instrument. This Agreement supersedes
all prior discussions and agreements between the parties with respect to the
subject matter hereof, and this Agreement contains the sole and entire agreement
among the parties with respect to the matters covered hereby. All Schedules
hereto shall be deemed a part of this Agreement. This Agreement shall not be
altered or amended except by an instrument in writing signed by or on behalf of
all of the parties hereto. No ambiguity in any provision hereof shall be
construed against a party by reason of the fact it was drafted by such party or
its counsel. For purposes of this Agreement: “herein”, “hereby”, “hereunder”,
“herewith”, “hereafter” and “hereinafter” refer to this Agreement in its
entirety, and not to any particular section or paragraph. References to
“including” means including without limiting the generality of any description
preceding such term. Nothing expressed or implied in this Agreement is intended,
or shall be construed, to confer upon or give any person other than the parties
hereto any rights or remedies under or by reason of this Agreement.
 
11.4.  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada. The parties hereto agree that
any claim, suit, action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby shall be submitted for
adjudication exclusively in any state or federal court sitting in San Diego
County, California, and each party hereto expressly agrees to be bound by such
selection of jurisdiction and venue for purposes of such adjudication. Each
party (a) waives any objection which it may have that such court is not a
convenient forum for any such adjudication, (b) agrees and consents to the
personal jurisdiction of such court with respect to any claim or dispute arising
out of or relating to this Agreement or the transactions contemplated hereby and
(c) agrees that process issued out of such court or in accordance with the rules
of practice of such court shall be properly served if served personally or
served by certified mail or other form of substituted service, as provided under
the rules of practice of such court.
 
11.5.  Successors and Assigns; Assignment. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective heirs,
executors, legal representatives, and successors; provided, however, that no
Shareholder may assign this Agreement or any rights hereunder, in whole or in
part.
 

 
18

--------------------------------------------------------------------------------

 
 
11.6.  Partial Invalidity and Severability. All rights and restrictions
contained herein may be exercised and shall be applicable and binding only to
the extent that they do not violate any applicable laws and are intended to be
limited to the extent necessary to render this Agreement legal, valid and
enforceable. If any terms of this Agreement not essential to the commercial
purpose of this Agreement shall be held to be illegal, invalid or unenforceable
by a court of competent jurisdiction, it is the intention of the parties that
the remaining terms hereof shall constitute their agreement with respect to the
subject matter hereof and all such remaining terms shall remain in full force
and effect. To the extent legally permissible, any illegal, invalid or
unenforceable provision of this Agreement shall be replaced by a valid provision
which will implement the commercial purpose of the illegal, invalid or
unenforceable provision.
 
11.7.  Waiver. Any term or condition of this Agreement may be waived at any time
by the party which is entitled to the benefit thereof, but only if such waiver
is evidenced by a writing signed by such party. No failure on the part of a
party hereto to exercise, and no delay in exercising, any right, power or remedy
created hereunder, shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or remedy by any such party preclude any
other future exercise thereof or the exercise of any other right, power or
remedy. No waiver by any party hereto to any breach of or default in any term or
condition of this Agreement shall constitute a waiver of or assent to any
succeeding breach of or default in the same or any other term or condition
hereof.
 
11.8.  Headings. The headings as to contents of particular paragraphs of this
Agreement are inserted for convenience only and shall not be construed as a part
of this Agreement or as a limitation on the scope of any terms or provisions of
this Agreement.
 
11.9.  Expenses. Except as otherwise expressly provided herein, all legal and
other costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by ARC or the Company Shareholder
as each party incurs such expenses, and none of such expenses shall be charged
to or paid by the Company.
 
11.10.  Finder’s Fees. ARC represents to the Company Shareholder that no broker,
agent, finder or other party has been retained by it in connection with the
transactions contemplated hereby and that no other fee or commission has been
agreed by the ARC to be paid for or on account of the transactions contemplated
hereby. The Company Shareholder represent to ARC that no broker, agent, finder
or other party has been retained by Shareholder or the Company in connection
with the transactions contemplated hereby and that no other fee or commission
has been agreed by the Company Shareholder or the Company to be paid for or on
account of the transactions contemplated hereby.
 
11.11.  Gender. Where the context requires, the use of the singular form herein
shall include the plural, the use of the plural shall include the singular, and
the use of any gender shall include any and all genders.
 

 
19

--------------------------------------------------------------------------------

 
 
11.12.  Acceptance by Fax. This Agreement shall be accepted, effective and
binding, for all purposes, when the parties shall have signed and transmitted to
each other, by telecopier or otherwise, copies of the signature pages hereto.
 
11.13.  Attorneys Fees. In the event of any litigation arising under the terms
of this Agreement, the prevailing party or parties shall be entitled to recover
its or their reasonable attorneys fees and court costs from the other party or
parties.
 
11.14.  Opportunity to Hire counsel; Role of K&L Gates llp. The Company
Shareholder and the Company acknowledge that they have been advised and have
been given an opportunity to hire counsel with respect to this Agreement and the
transactions contemplated hereby. The Company Shareholder and the Company
further acknowledge that the law firm of Kirkpatrick & Lockhart Preston Gates
Ellis LLP, did not provide them any legal advice, including any tax advice with
respect to the transactions contemplated by this Agreement. The Company
Shareholder further acknowledge that the law firm of Kirkpatrick & Lockhart
Preston Gates Ellis LLP, has solely represented ARC in connection with this
Agreement and the transactions contemplated hereby and no other person.
 
11.15.  Time is of the Essence. It is understood and agreed among the parties
hereto that time is of the essence in this Agreement and this applies to all
terms and conditions contained herein.
 
11.16.  NO JURY TRIAL. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT AND ANY DOCUMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION
HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE PARTIES’ ACCEPTANCE OF THIS AGREEMENT.
 
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]



 
20

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Agreement to be duly executed
by their duly authorized officers as of the day and year first above written.
 

  AMERICAN RACING CAPITAL, INC.,   a Nevada corporation         By:
 /s/ A. Robert Koveleski  
  Name:
 A. Robert Koveleski
  Title: 
President & Chief Executive Officer
              COMPANY SHAREHOLDER:         By:
 /s/ Joseph Mattioli, III  
  Name: 
Joseph Mattioli, III
              THE COMPANY:         MILLENIUM MOTORSPORTS OF PENNSYLVANIA, a
Pennsylvania ______               By:
 /s/ Joseph Mattioli, III   
  Name:
 Joseph Mattioli, III
  Title:
 President
     




 
21

--------------------------------------------------------------------------------

 


